CAMPBELL, Judge.
The record contains no exceptions or assignments of error; defendant concedes in his brief that he can find no error in the trial. On certiorari the record proper will be examined for error of law appearing thereon notwithstanding the absence of exceptions and assignments of error. Furniture Co. v. Herman, 258 N.C. 733, 129 S.E. 2d 471 (1963).
Having conducted a search of the face of the record proper, we are unable to discover error in the conduct of the trial.
The indictment charging felonious breaking or entering is proper in form. State v. Sellers, 273 N.C. 641, 161 S.E. 2d 15 (1968). Nonfelonious breaking or entering (without intent to commit a felony) is a lesser included offense of the felony of breaking or entering with intent to commit a felony under G.S. 14-54(a). State v. Fowler, 1 N.C. App. 549, 162 S.E. 2d 39 (1968).
*119Punishment upon conviction of the offense prohibited by G.S. 14-54 (b) is authorized by G.S. 14-3 (a); fine, or imprisonment for a term not exceeding two years, or both.
No error.
Judges Moréis and Parker concur.